DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20, 22-35 and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bilac (US PG Pub 20210056966) in view of Kang (US PG Pub 20200064921).

As per claims 1, 16 and 31, Bilac discloses a method, system and non-transitory computer-readable medium storing one or more instructions, which, when executed by one or more processors of an electronic device (Bilac; p. 0099 - The logic device 601 may include one or more processors configured to execute software instructions), cause the device to perform a method comprising: 	receiving, via a microphone, an audio signal, wherein the audio signal comprises voice activity (Bilac; p. 0033 - The robot 122 is provided with a microphone 124, by means of which the utterance may be captured and rendered in a processable form); An energy intensity threshold may also be defined, where sound input levels below this threshold are considered to belong to a pause period); 	responsive to determining that the audio signal comprises a pause in the voice activity, determining whether the pause in the voice activity corresponds to an end point of the voice activity (Bilac; p. 0035 - the utterance ends with a period of silence 130, which enables the processor 121 to identify the termination of the utterance); and 	responsive to determining that the pause in the voice activity corresponds to an end point of the voice activity, presenting a response to a user based on the voice activity (Bilac; p. 0069 - If it is determined at step 320 that the first intention indicator and the second intention indicator taken together are consistent with the human interlocutor ceding control of said dialog, the method proceeds to step 325 at which the material may be injected into the dialog).	Bilac, however, fails to disclose that the microphone is a microphone of a head-wearable device. Kang does teach that the microphone is a microphone of a head-wearable device (Kang; p. 0052 - FIG. 1A illustrates that a user wears the electronic device 100 which is implemented as an all-in-one HMD device 100A. Here, the electronic device 100 may be worn in a form in which a forehead and back of the head are fixed with a band in a Velcro method and block the view regarding an external environment of a user in addition to the content provided from the electronic device 100).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, system and non-transitory computer-readable medium of Bilac to include a 

As per claims 2, 17 and 32, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31 further comprising: responsive to determining that the pause in the voice activity does not correspond to an end point of the voice activity, forgoing presenting a response to a user based on the voice activity (Bilac; p. 0069 - If it is determined that the first intention indicator and the second intention indicator are not together consistent with the human interlocutor ceding control of the dialog, the method reverts to step 305 of detecting the termination of an utterance from the human interlocutor, which in the present embodiment is reached via the step 305).

As per claims 3, 18 and 33, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31 further comprising: responsive to determining that the audio signal does not comprise a pause in the voice activity, forgoing determining whether the pause in the voice activity corresponds to an end point of the voice activity (Bilac; p. 0033 - An utterance is determined to terminate only in a case where the duration of a pause in the utterance is detected to have exceeded a predetermined threshold duration).

As per claims 4, 19 and 34, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31, wherein determining whether An energy intensity threshold may also be defined, where sound input levels below this threshold are considered to belong to a pause period; also see p. 0040 - a time window 131 of a predetermined duration at the end of an utterance (but during the utterance) may be assessed for the detection of such first intention indicators).

As per claims 5, 20 and 35, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 4, 19 and 34 further comprising: responsive to determining that the pause in the voice activity does not correspond to an end point of the voice activity, determining whether the audio signal comprises a second pause corresponding to the end point of the voice activity (Bilac; p. 0069 - If it is determined that the first intention indicator and the second intention indicator are not together consistent with the human interlocutor ceding control of the dialog, the method reverts to step 305 of detecting the termination of an utterance from the human interlocutor, which in the present embodiment is reached via the step 305; thus after the method reverts to step 305, a “second pause” would be detected in the first intention indicator).

As per claims 7, 22 and 37, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31, wherein determining whether the audio signal comprises a pause in the voice activity comprises determining whether the audio signal comprises one or more verbal cues corresponding to an end point of the voice The presentation of an utterance that is syntactically or conceptually complete be taken as an indicator of the user's intention to relinquish the conversational floor. A given word or syllable may be pronounces more slowly at the end of a speaking turn).

As per claims 8, 23 and 38, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 7, 22 and 37, wherein the one or more verbal cues comprise a characteristic of the user's prosody (Bilac; p. 0038 - The presentation of an utterance that is syntactically or conceptually complete be taken as an indicator of the user's intention to relinquish the conversational floor. A given word or syllable may be pronounces more slowly at the end of a speaking turn).

As per claims 9, 24 and 39, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 7, 22 and 37, wherein the one or more verbal cues comprise a terminating phrase (Bilac; p. 0039 - an analysis of filler sound from the human interlocutor, a detection of the pitch of sound from the human interlocutor, or a semantic component of the utterance).

As per claims 10, 25 and 40, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31, wherein determining whether the audio signal comprises a pause in the voice activity comprises evaluating non-verbal sensor data (Bilac; p. 0045 - Gaze direction after the end of a speech utterance, may thus be considered to distinguish whether the interlocutor is trying to keep or relinquish the conversational floor).

As per claims 11, 26 and 41, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 10, 25 and 40, wherein the non-verbal sensor data is indicative of the user's gaze (Bilac; p. 0045 - Gaze direction after the end of a speech utterance, may thus be considered to distinguish whether the interlocutor is trying to keep or relinquish the conversational floor).

As per claims 12, 27 and 42, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 10, 25 and 40, wherein the non-verbal sensor data is indicative of the user's facial expression (Bilac; p. 0055 - Facial action units may comprise a component of the second intention indicator. For instance narrowing the eyes can be taken as a thinking behavior of the user which indicates he wants to keep the floor).

As per claims 13, 28 and 43, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 10, 25 and 40, upon which claims 13, 28 and 43.	And further, Kang discloses wherein the non-verbal sensor data is indicative of the user's heart rate (Kang; p. 0064 - The ECG signal is an electric signal generated when a heart contracts and expands and the most representative biological signal that may be easily and quickly measured on a body surface. The exercise of a heart is displayed as beats per minute (bpm) and the change of an autonomic nervous system may be known through the change heart rates. The ECG signal may be measured on user's face and the biological signal input unit 110 may receive an electric signal detected from an electrode attached at various parts as the EOG signal).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, system and non-transitory computer-readable medium of Bilac to include a wherein the non-verbal sensor data is indicative of the user's heart rate, as taught by Kang, in order to improve user authentication using a voice signal of a user in noisy environments (Kang; p. 0006).

As per claims 14, 29 and 44, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31, wherein determining whether the pause in the voice activity corresponds to an end point of the voice activity comprises identifying one or more interstitial sounds (Bilac; p. 0037 - while the utterance 111a may be determined to have terminated, it may be also be determined that a first intention indicator in the form of filler speech occurred towards the end of the utterance).

As per claims 15, 30 and 45, Bilac in view of Kang disclose the method, system and non-transitory computer-readable medium of claims 1, 16 and 31, wherein determining whether the pause in the voice activity corresponds to an end point of the voice activity comprises evaluating non-verbal sensor data (Bilac; p. 0045 - Gaze direction after the end of a speech utterance, may thus be considered to distinguish whether the interlocutor is trying to keep or relinquish the conversational floor).

Claims 6, 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bilac in view of Kang and further in view of Baker (US PG Pub US 20130204607).	
As per claims 6, 21 and 36, Bilac in view of Kang disclose the method, system and computer-readable medium of claims 4, 19 and 34, upon which claims 6, 21 and 36 depend.	Bilac in view of Kang, however, fail to disclose responsive to determining that the pause in the voice activity does not correspond to an end point of the voice activity, prompting the user to speak.
Baker does teach responsive to determining that the pause in the voice activity does not correspond to an end point of the voice activity, prompting the user to speak (Baker; p. 0096 - if no differential in volumes is apparent during initial sound volume comparisons, then a prompt may be used to illicit a response from the other party. This prompt may be used to then motivate the customer to provide a sample of volume differential).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, system and non-transitory computer-readable medium of Bilac to include a responsive to determining that the pause in the voice activity does not correspond to an end point of the voice activity, prompting the user to speak, as taught by Baker, in order to improve phone call efficiency by recognizing that a call has not been answered by a live person so that unanswered calls or recorded voices are not routed to agents for sales activity (Baker; p. 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658